Manko v Broome (2019 NY Slip Op 06075)





Manko v Broome


2019 NY Slip Op 06075


Decided on August 7, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON, JJ.


2015-07517
 (Index No. 20555/10)

[*1]Nella Manko, appellant, 
vBernard H. Broome, etc., et al., respondents, et al., defendants.


Nella Manko, Brooklyn, NY, appellant pro se.
Law Office of Bernard H. Broome, PLLC (Law Office of Judah Z. Cohen, PLLC, Woodmere, NY, of counsel), respondent pro se and for respondent Bernard H. Broome.

DECISION & ORDER
In an action, inter alia, to recover damages for legal malpractice, the plaintiff appeals from an order of the Supreme Court, Kings County (Leon Ruchelsman, J.), dated April 30, 2015. The order, insofar as appealed from, denied that branch of the plaintiff's motion which was to vacate an order of the same court dated January 19, 2011, granting that branch of the motion of the defendant Bernard H. Broome which was pursuant to CPLR 3211(a) to dismiss the complaint insofar as asserted against him and denying the plaintiff's cross motion, inter alia, for leave to enter a default judgment against the defendants Bernard H. Broome and Law Office of Bernard H. Broome, PLLC.
ORDERED that the order dated April 30, 2015, is affirmed insofar as appealed from, with costs.
In an order dated September 17, 2013, the Supreme Court prohibited the plaintiff from filing any further motions in this action without leave of court. It is undisputed that the plaintiff did not seek, nor did the court grant, leave to file her subsequent motion, inter alia, to vacate an order dated January 19, 2011, granting that branch of the motion of the defendant Bernard H. Broome which was pursuant to CPLR 3211(a) to dismiss the complaint insofar as asserted against him and denying the plaintiff's cross motion, inter alia, for leave to enter a default judgment against Broome and the defendant Law Office of Bernard H. Broome, PLLC. Accordingly, we agree with the court's determination to deny that branch of the plaintiff's motion which was to vacate the order dated January 19, 2011. In any event, the plaintiff failed to establish her entitlement to vacatur of the order dated January 19, 2011 (see  CPLR 5015[a]).
The plaintiff's remaining contentions are not properly before this Court.
MASTRO, J.P., RIVERA, DUFFY and BRATHWAITE NELSON, JJ., concur.

2015-07517	DECISION & ORDER ON MOTION
Nella Manko, appellant, v Bernard H. Broome, etc.,
et al., respondents, et al., defendants.
(Index No. 20555/10)

Motion by the respondents Bernard H. Broome and Law Office of Bernard H. Broome, PLLC, inter alia, for an award of costs and to impose a sanction upon the appellant on an appeal from an order of the Supreme Court, Kings County, dated April 30, 2015. By decision and order on motion of this Court dated November 10, 2016, that branch of the motion which is for an award of costs and to impose a sanction upon the appellant was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the submission of the appeal, it is
ORDERED that the branch of the motion which is for an award of costs and to impose a sanction upon the appellant is denied.
MASTRO, J.P., RIVERA, DUFFY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court